Citation Nr: 0216458	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  96-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left inguinal hernia disability.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta RO.  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's left hernia disability has not been irremediable, 
has been well supported by truss, and has been readily 
reducible; the 10 cm. scar from a February 1995 hernia 
surgery has not been painful or tender. 

2.  Since the initial grant of service connection, the 
veteran's PTSD has been essentially manifested by outbursts 
of anger, nightmares about Vietnam, flashbacks, avoidance of 
people, and anxiety attacks; the veteran's symptoms of 
paranoia and auditory hallucinations have been related by a 
VA examiner to a nonservice-connected psychiatric disorder, 
NOS.  


CONCLUSIONS OF LAW

1.  Since the initial grant of service connection, the 
criteria for a rating in excess of 10 percent for a left 
inguinal hernia disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(g) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.20, 4.114, 4.118, Diagnostic Codes 7338 
(2000) and (2002); Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (as in effect prior to and from August 30, 2002).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO granted service connection for left 
inguinal hernia repair by a September 1994 rating decision, 
and assigned a noncompensable rating for this disability 
effective from May 25, 1994 (the date of claim).  The veteran 
appealed the rating, and by a March 1995 rating decision, the 
RO increased the rating to 10 percent (again effective from 
May 25, 1994).  

Similarly, the RO granted service connection for PTSD by a 
July 1998 rating decision, and assigned a 30 percent rating 
effective from September 2, 1997 (the date of claim).  The 
veteran appealed this rating and by a May 1999 rating 
decision, the RO increased the rating to 50 percent (again 
effective from September 2, 1997).  Because the veteran 
continues to disagree with the current ratings assigned, the 
claims of higher ratings for these disabilities remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).

The United States Court of Appeals for Veterans Claims has 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, ". . . the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.  Therefore, the 
Board will consider the issues of entitlement to an initial 
rating in excess of 10 percent for a left inguinal hernia 
disability, and entitlement to an initial rating in excess of 
50 percent for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2002).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2002).

I.  Left inguinal hernia disability

The veteran's left inguinal hernia disability is rated under 
diseases of the digestive system, specifically, Diagnostic 
Code 7338 of VA's Schedule for Rating disabilities.  See 38 
C.F.R. § 4.114 (2002).  By regulatory amendment effective 
July 2, 2001, changes were made to the schedular criteria for 
evaluating diseases of the digestive system.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In deciding 
such a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); see also VAOPGCPREC 3-2000 (2000).

In the present case, neither version is more advantageous to 
the veteran in that the criteria for evaluating inguinal 
hernias are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000) & (2002).  
Hence, there is no due process bar for the Board to proceed 
with the appeal.   See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under both versions of Diagnostic Code 7338, a 10 percent 
rating is warranted for a recurrent postoperative inguinal 
hernia that is readily reducible and well supported by a 
truss or belt.  A 30 percent rating is warranted for a small 
recurrent postoperative, or unoperated irremediable, inguinal 
hernia, which is not well supported by a truss or is not 
readily reducible.  A 60 percent rating is appropriate for a 
large postoperative recurrent inguinal hernia that is 
considered inoperable and which is not well supported under 
ordinary conditions and which is not readily reducible.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (2000) & (2002).

In this case, VA records reflect that in May 1994, the 
veteran was seen in an emergency room setting complaining of 
pain in the same side on which he underwent a hernia 
operation in service.  He reported that having occasional 
difficulty starting to urinate.  Examination revealed a 
tender, "mass" effect in the left inguinal area.  The 
veteran was assessed as having a recurrent inguinal hernia, 
and was referred for consultation by a surgeon.  At his 
surgical consultation, the veteran was found to have a small 
left hernia which extended through the exterior groin and was 
uncomfortable.  The remainder of the genital examination was 
within normal limits.  This time, the veteran denied any 
history of urinary hesitancy, and also denied any 
constipation.

At an August 1994 VA examination, the veteran reported that 
since his hernia repair in 1968, he had had no problems with 
the hernia or any evidence of recurrence of the hernia.  On 
examination, it was noted that he had no area of tenderness 
other than in the left inguinal area, when he would lift a 
heavy object.  He denied having had any "episodes" in the 
prior years, and he had no gastrointestinal complaints.  The 
veteran was diagnosed as having status post left 
herniorrhaphy with good results.  
 
In an October 1994 written statement, the veteran denied that 
he had told the VA examiner that he had not had any problem 
with his hernia.  Rather, he said that he had felt a 
"burning sensation" due to the hernia. 

At a December 1994 local hearing, the veteran denied that he 
wore a truss or other device to restrain his hernia, and said 
that one had not been recommended.  However, he said that 
whenever he had a "hard" bowel movement, he could feel the 
hernia rising up against his skin, and that he would feel a 
"burning sensation" whenever trying to lift something.  He 
also reported that he would occasionally feel sick to his 
stomach.  

The veteran sought VA outpatient treatment in December 1994 
for what was noted to be a non-tender reducible left inguinal 
hernia that was recurrent and "minimally symptomatic."  The 
veteran wanted to use a truss.  Examination revealed a bulge 
at the left external "ring."  The impression was a left 
inguinal hernia, and the veteran was advised that he could 
use a truss.

At an outpatient visit in February 1995, the veteran reported 
in an outpatient setting that he had previously sought 
conservative treatment for his hernia, but now was seeking 
surgical repair.  He underwent surgical repair of the left 
inguinal hernia later that month, with no complications of 
the procedure.  Between March 1995 and September 1995, the 
veteran sought VA and private outpatient treatment for 
problems with pus draining from his post-surgical left groin 
wound.   
  
At an October 1996 Travel Board hearing, the veteran 
testified that he was not currently employed, and that he had 
last worked in December 1993.  He said that part of the 
reason he was no longer employed was his hernia condition.  
He described his post-surgery drainage problems, and said he 
was told by both a VA doctor and a private physician that 
another surgery was probably necessary.  He said that his 
surgical scar was tender and that whenever he was walking, 
bending, doing a little work, or simply doing too much, he 
could "feel" it "down there."  He also stated that 
occasionally his hernia would rise up, burst, and then go 
away.   

During a December 1997 VA outpatient visit, the veteran 
complained of a pulling sensation which was occasionally 
sharp and burning, especially when he walked or deeply 
palpated the area.  On examination, no recurrence of the left 
inguinal hernia was appreciated.  Palpation of the area 
revealed some typical underlying granulation tissue.  The 
examiner reassured the veteran that additional surgery was 
not indicated. 

At a private outpatient visit in April 1998, the veteran 
presented with pain in his "left cord," increased by 
traction and digital palpation.  A radiology study in May 
1998 revealed, in pertinent part, a small hiatal hernia with 
a small amount of gastroesophageal reflux.  At a private 
outpatient visit in June 1998, the veteran was noted to have 
"intermittent symptoms."  He was asked to call back if he 
noticed any bulge or increased problems.  

At a March 2000 local hearing, the veteran testified that he 
felt a pulling and burning sensation in his groin when 
walking.  He also said he continued to have draining problems 
(including sores).  He wore the truss and while it helped 
somewhat, he had "problems" with it when walking.  

The veteran underwent a VA stomach examination in September 
2000.  He reported that since his February 1995 hernia 
surgery, he had developed a significant scar (about 10 cm 
long) over the left inguinal ligament, as well as a wound 
complication in which he had a fluid collection that required 
percutaneous drainage.  This was done and the drain was left 
in place for some time.  Ultimately, the percutaneous drain 
was pulled about a year before, and he had a fistual tract 
performed.  Occasionally, the fistual tract over the left 
inguinal canal would drain some serous fluid.  He also had 
problems with a chronic pulling sensation in his groin, and 
had apparently been told by a surgeon that this was due to a 
tightening of the tissues with the surgery, and that he would 
likely have a feeling after some period of time.  He also had 
to wear a truss over that area due to the scar and the 
occasionally draining fistual tract.  

Upon examination, the veteran appeared healthy and was in no 
acute distress.  His abdomen was soft, non-tender, and non-
distended, with good bowel sounds.  He had a 10 cm linear 
scar in the left lower quadrant.  At about the medial 1/3 
length of the scar was a fistual tract that appeared well 
healed.  Upon palpation, no fluid was expressed.  The veteran 
had no significant hernia at the site at present.  The right 
inguinal canal appeared intact.  The examiner concluded that 
the veteran's condition did not appear to be very severe or 
debilitating, and no further work-up was recommended.   

Since the date of claim, the veteran has not met the criteria 
for a rating in excess of 10 percent assigned his left 
inguinal hernia under Diagnostic Code 7338.  While the 
veteran's hernia recurred during the course of this appeal 
(and even required surgery in February 1995), the evidence 
reflects that he did not seek to wear a truss until December 
1994 and that following his surgery, the truss appeared to 
adequately support the hernia.  Indeed, by his December 1997 
VA outpatient visit, no recurrence of the left inguinal 
hernia was appreciated and the veteran was advised that 
further surgery was not indicated.  Even at his September 
2000 VA examination, the veteran (who was wearing his truss) 
had no significant hernia, nor did his condition appear very 
severe or debilitating.  In short, the evidence (since the 
date of claim) does not reflect that the veteran has had a 
hernia which is not well supported by a truss or is not 
readily reducible.  Therefore, a rating in excess of 10 
percent for the left inguinal hernia disability is not 
warranted under Diagnostic Code 7338.  

However, all potentially applicable diagnostic codes must be 
considered when evaluating service-connected disability.  The 
Board is cognizant that the veteran has a scar as a result of 
his February 1995 hernia surgery, and the residuals of this 
scar clearly need to be considered in his claim for a higher 
initial rating.  However, care must be taken not to evaluate 
the same manifestations of disability under more than one 
applicable code.  This would constitute "pyramiding."  38 
C.F.R. § 4.14 (2002). Where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  Because Diagnostic Code 7338 does 
not rate scarring from hernia surgery, the Board will 
consider whether the veteran is entitled to an additional 
disability rating under the criteria for evaluating scars.

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating scars.  As 
noted above, where the law or regulations governing a claim 
change while the claim is pending, as in this case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  The Board must 
determine whether the previous or revised version is more 
favorable to the veteran.  However, as detailed below, the 
veteran would not be entitled to a compensable rating under 
either the old or new rating criteria pertaining to scars, 
and thus neither version is more advantageous to the veteran.  
Moreover, because of the clear lack of entitlement to a 
compensable rating under either criteria, the veteran is not 
prejudiced by the Board's initial consideration of the new 
rating criteria.  Therefore, there is no due process bar for 
the Board to proceed with the appeal.   See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the criteria effective prior to August 30, 2002, scars 
which are superficial, poorly nourished with repeated 
ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Scars which are superficial, 
tender, and painful on objective demonstration also warrant a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  When these requirements are not shown, a 
noncompensable rating is to be assigned.  38 C.F.R. § 4.31 
(2001).  However, none of the veteran's pertinent medical 
records indicate that the post-surgical scar relating to his 
left hernia is tender, painful, poorly nourished or involving 
repeated ulceration.  Indeed, the scar was described at his 
September 2000 examination as "well healed."  

Under the "old" rating criteria, scars may also be rated on 
the basis of any related limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
There is no evidence in this case that the post-surgical 
hernia scar limits any function.  Therefore, under the 
"old" rating criteria pertaining to scars, the veteran is 
not entitled to a compensable rating.  

The new rating criteria relating to scars, as effective 
August 30, 2002, are as follows (in pertinent part): 

7801 Scars, other than head, face, or neck, 
that are deep or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq.cm.)       40 Area or areas exceeding 72 
square inches (465 sq. cm.)        30
Area or areas exceeding 12 square inches (77 
sq. cm.)          20
Area or areas exceeding 6 square inches (39 
sq. cm.)            10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.

7802   Scars, other than head, face, or neck, 
that are superficial and that do not cause 
limited motion: 

Area or areas of 144 square inches (929 sq. 
cm.) or greater   10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

7803 	Scars, superficial, unstable 		
		10

Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

7804 Scars, superficial, painful on 
examination 		10

Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. 
(See § 4.68 of this part on the amputation 
rule.)

7805 Scars, other; 

Rate on limitation of function of affected 
part.

38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (as 
in effect from August 30, 2002).

In this case, the veteran's post-surgical hernia scar is 10 
cm. in length, and there is no indication that it extends to 
both the anterior and posterior surfaces of his trunk.  
Therefore, a compensable rating is not warranted under the 
new Diagnostic Codes 7801 or 7802.  Moreover, the medical 
evidence reflects that the scar is essentially well healed, 
and while the veteran went through a period of drainage from 
the surgical wound, there is certainly no evidence that he 
has experienced a frequent loss of covering of skin over the 
scar, or that the scar has been painful.  Thus, a compensable 
rating is also not warranted under the new Diagnostic Codes 
7803 or 7804.  Finally, as noted above, there is no evidence 
in this case that the post-surgical hernia scar limits any 
"function" per se, so the veteran is not entitled to a 
compensable rating under the new Diagnostic Code 7805 (which 
is actually identical to the "old" Diagnostic Code 7805).  

In conclusion, the Board finds that a rating in excess of 10 
percent for a left inguinal hernia disability, since the 
initial grant of service connection, is not warranted.  While 
the Board has considered the doctrine of benefit of doubt, 
the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2002).

II.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).  
Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19 (2002).  

The regulations pertaining to rating PTSD are set forth in 
pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name			100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

In this case, VA records reflect that the veteran sought 
outpatient treatment for mild PTSD in March 1997.  He was 
appropriately dressed and reported that he was married.  
While the veteran's cognitive skills appeared intact, his 
responses were slow.  This was considered to be possibly due 
to a lack of stimulating social interaction, as he was 
apparently a loner.  He reported having occasional flashbacks 
about his service in Vietnam, although there were no signs of 
dementia.  The veteran continued to seek outpatient treatment 
for PTSD in April 1997.  At that time, his responses were 
noted to be slow and he spoke in a low monotone.  In May 
1997, he reported having flashbacks and nightmares about 
seeing mortar rounds, dead enemies, and crying children.  He 
said that the sound of fireworks and gunfire (which he heard 
near his home) reminded him of Vietnam.  By August 1997, he 
requested to be taken off psychiatric medication because it 
was causing sleepiness.   He still complained of nightmares.  
While he stayed to himself mostly, he still went to church on 
Sundays and led devotions.  He continued to be slow in 
responding and spoke with monotone.  Cognitive functions 
remained intact.  He denied any suicidal or homicidal 
ideation.  In September 1997, the veteran again reported 
feeling drowsy due to taking psychiatric medications.  He was 
oriented times three.  

In a September 1997 written statement, the veteran asserted 
that he had had nightmares for the prior 10 to 12 years. 

He underwent a VA PTSD examination in October 1997.  He 
reported that he had been married since 1967, and described 
the relationship with his wife as being up and down.  He had 
three children and occasionally had problems relating with 
them, too.  He had been unemployed since 1993 (he had worked 
for the railroad for 30 years).  He denied having any 
problems with alcohol or drugs.  Other then speeding tickets, 
he had had no problems with the law.  The veteran recounted 
his Vietnam stressors and said that ever since he had 
returned from combat, he had had repeated nightmares.  A 
typical nightmare involved watching a Vietnamese soldier 
burning and dying on the side of the road, with children 
hollering nearby.  He apparently had severe insomnia and poor 
concentration.  He could not stand to watch Asian faces.  He 
was withdrawn and had difficulty getting along with his 
family and with other people.  Loud noises bothered him and 
he was hyper-alert.  He denied undergoing any inpatient 
psychiatric care, and had made no suicide attempts.

During the examination, he was appropriately dressed and 
appeared hygienically clean.  There was no abnormal posture 
or gait.  The veteran's mood was depressed and his affect was 
blunted.  He showed a high degree of anxiety with a constant 
rubbing of his hands.  He had delayed responses, showed poor 
concentration, and exhibited difficulty in staying on the 
task of conversation.  There was no visual or auditory 
hallucination or psychosis.  There was no evidence of 
pressured speech or flight of ideas.  He occasionally showed 
thought blocking consistent to depression.  He was oriented 
to time, place, and person, his memory was intact in all 
three sphere, and he denied being suicidal or homicidal.  The 
impression was mild, chronic, delayed PTSD with depression.  
The global assessment of functioning (GAF) score was 75.  His 
overall functioning was considered to be lower because of 
physical problems, and the examiner indicated that the 
veteran's inability to work was purely physical in nature.  

During a December 1997 VA outpatient visit, the veteran 
reported that he stayed mostly to himself, and said that he 
still experienced flashbacks and nightmares.  His thoughts 
and actions remained goal directed and he denied having any 
suicidal or homicidal ideation.  In April 1998, he reported 
that medication had improved his sleep, but that he was still 
awakened by nightmares.  His affect was depressed.  In August 
1998, he again reported having nightmares.  He said that he 
remained isolated, staying mostly at home doing yard work.  
He went to church but felt uncomfortable and feared that 
someone would sneak behind his back.  He would let his eyes 
roam for predators.  He denied having suicidal or homicidal 
ideation.  In November 1998, the veteran appeared depressed.  
While socialization was very minimal, he was still involved 
with church and activities in which he felt fully safe and 
secure.  His sleep remained interrupted by nightmares, and he 
said he remained guarded and vigilant, with a watchful eye 
for someone sneaking up from behind.  He said he had to be on 
guard all the time.  He denied having any auditory 
hallucinations. 

In a January 1999 letter, a Vet Center social worker wrote 
that the veteran had been a patient there since April 1997.  
His disorder was noted to be manifested by frequent 
nightmares, intrusive memories and flashbacks about his 
Vietnam experiences, severe depression, irritability, 
excessive anxiety with panic disorder, excessive guilt, 
heightened arousal (including hypervigilance and exaggerated 
startle reflex), impacted grief, a restricted range of 
affect, and avoidance.  The veteran was presently receiving 
individual and group counseling, and was taking prescribed 
medication.  He apparently had made minimal gains in 
counseling and functioned marginally at best.  His ability to 
function occupationally and socially had been severe impaired 
by his psychological disorder.  In addition, he was said to 
continue to experience intense psychological distress when 
exposed to situations that resembled or symbolized traumatic 
war zone events.  

The veteran underwent a VA PTSD examination in February 1999.  
He continued to describe his marital relationship as "up and 
down," and he remained unemployed.  He continued to complain 
of constant insomnia and nightmares about the dead bodies 
that he saw in Vietnam, as well as the children he saw being 
killed.  He stayed depressed and had intrusive thoughts about 
Vietnam.  He was very isolated and alienated.  He felt 
restless, could not concentrate, and would get easily 
agitated and angry.  He denied undergoing inpatient 
psychiatric care or having any history of suicide attempts.  
According to his wife (who was also present at the 
examination), the veteran was "not himself."  She confirmed 
that he had severe nightmares and insomnia.  He apparently 
would wake up sweating and screaming, and seemed angry all 
the time.  She described him as a very depressed person.

On examination, the veteran appeared appropriately dressed 
and hygienically adequate.  He was very defensive, guarded, 
and rigid throughout the interview, showing minimal emotions.  
His mood was depressed and affect was guarded.  He was unable 
to sit still during the interview due to high anxiety.  There 
was no evidence of auditory or visual hallucinations, 
perceptual deficits, or psychosis.  Cognitive functions of 
orientation and memory were intact.  He denied being suicidal 
or homicidal.  The veteran was diagnosed having chronic, 
delayed PTSD, and his GAF score was assessed to be 50.  

The veteran sought VA psychiatric treatment in April 1999, 
stating that he could no longer trust anyone (not even his 
wife).  In fact, he felt that his wife had abandoned him and 
paid more attention to his sister-in-law, although the couple 
continued to go to church on Sundays.  He also felt that 
people at church were plotting against him.  He stated that 
medication helped with sleep anxiety, but that he was still 
depressed.  He had not thought of doing harm.  He appeared 
alert, friendly, and passively cooperative (although he was 
also guarded and suspicious).  He was oriented times four.  
His GAF score was noted to be 50.  During a May 1999 
outpatient visit, the veteran again reported having paranoia 
(which he felt was caused by medication).  Even though he 
stopped taking the medication, he still felt very suspicious.  
The veteran's wife confirmed that the veteran had been acting 
strange, but she was not alarmed.  She confirmed that the 
veteran did not consume drugs or alcohol.  The veteran 
refused hospitalization.  He continued to be friendly and 
passively cooperative.  He reported hearing voices telling 
him that they were watching him and were out to get him.  He 
denied having any visual hallucinations or grandiose ideas.  
He denied suicidal or homicidal ideation.  He was able to 
comprehend and follow direction.  His GAF score was assessed 
to be 50.  

At a June 1999 outpatient visit, the veteran's wife stated 
that for months, the veteran had been increasingly 
preoccupied, talking to himself and making irrelevant 
responses.  He seemed easily irritable, short tempered, and 
more suspicious.  In the past, he talked to himself or make 
funny sounds in his sleep, as if in response to his 
nightmare.  He thought he was always right.  During this 
visit, the veteran was too drowsy to be engaged in the 
interview, but was not combative.  His GAF score was assessed 
to be 40.  In July 1999, it was noted that the veteran had 
recently decompensated to an acute psychotic state, but at 
least was now able to reintegrate himself.  For the prior 
month, he had heard GI voices only two times, the last time 
being two weeks before, telling him that they were watching 
him and out to catch him.  He could not see the voices when 
he looked around, so he would reassure himself and move on.  
Additionally, for the prior two weeks two young grandchildren 
had kept him company.  He would usually walk away from them 
when he would get annoyed or excited.  The nightmares were 
reportedly constant, and he would sleep only two hours at a 
time to be awakened by voices of Vietnamese children crying.  
He also saw Vietnamese soldiers with their flesh burning, and 
could still smell burning and rotting flesh.  He reportedly 
remained asocial with immediate family members as his 
company.  He still saw a veterans counselor weekly.  

During this examination, the veteran was appropriately 
dressed in street clothes, alert, and aware of himself and 
his surroundings.  He was friendly, passively cooperative, 
oriented times four.  He was still guarded and suspicious.  
For example, when he was instructed to open his mouth during 
the examination, his immediate response was "Are you 
suspecting that I am on dope?!"  His eyes were constantly 
scanning his surroundings.  His voice lacked spontaneity and 
inflection with long latency response.  He answered minimally 
and only when spoken to in single words or sentences.  
However, he was coherent and relevant.  His affect was flat 
to depressed.  However, he denied any suicidal or homicidal 
ideation.  He was self-preoccupied but was able to comprehend 
and follow direction with reinforcement.  The GAF score was 
assessed to be 50.

In a September 1999 written statement, the veteran asserted 
that his PTSD had rendered him totally and permanently 
disabled.  He felt that he always had to be on constant guard 
of his surroundings and could not relax and enjoy his 
environment.  He suffered from frequent mood swings, anxiety 
attacks, outbursts of uncontrolled anger, and persistent 
delusions and hallucinations.  He said he had experienced 
frequent anxiety attacks and felt his emotions were totally 
out of control.  He asserted that he heard voices daily and 
was constantly looking around thinking he would find the 
source of the voices.  Some times he would hear GI voices and 
other times he would have flashbacks concerning Vietnam.  
These were so real that he could still smell the burning and 
rotting flesh.  He asserted that flashbacks and nightmares 
occurred frequently and kept him from sleeping more than two 
hours a night.  He said that he lived in constant fear of 
physically harming someone else.  He had frequent feelings of 
wanting to physically harm someone, and had frequent violent 
outbursts for no apparent reason.  He would become very angry 
with family members for no reason and had extreme difficulty 
in restraining his anger.  His violent outbursts had 
deteriorated his family relationships and he would become 
suspicious of his own family members.  He felt unable to 
trust anyone and that he had to be on guard with everyone to 
make sure that no one harmed him.  He felt that everyone was 
out to get him and caused him physical harm.  These thoughts 
and mood swings were impossible to control and he found 
himself wishing desperately for a normal life like everyone 
else.  His inability to control his thoughts and emotions 
caused him to become severe depressed.  His depression was 
severe at times that he would find himself incapable of 
performing any daily living tasks.  He had no interest in 
daily activities and found himself unable to function 
independently or appropriately at times.  When very 
depressed, he had no interest in personal hygiene, family, or 
environment.  

The veteran also asserted that the severity of his condition 
had caused him to live a very different life and had affected 
him and his family in all aspects of daily life.  He asserted 
that he could no longer function as an independent, 
productive person capable of making informed, intelligent 
decisions.  He said that his thought process were so impaired 
that it was impossible for him to comprehend even the 
simplest commands or to carry on normal conversations.

During a September 1999 VA outpatient visit, the veteran said 
that his wife thought he was crazy, which made him feel down.  
At times, he would feel violent, but he had not acted on 
these impulses.  After arguing with his wife, he would go out 
in the yard a lot.  Some days were better than others.  
During this visit, his speech was clear, his facial 
expression was depressed, and he diverted his eyes downward.  
He complained of nightmares, and said that sometimes he had 
no appetite.  He felt drowsy in the morning when he awakened.  
His GAF score was assessed to be 45.  

The veteran continued to seek VA outpatient treatment for 
PTSD in February 2000.  It was noted that he attended PTSD 
group therapy once a week, but he continued to complain of 
nightmares, flashbacks, and intrusive thoughts.  He denied 
any new psychopathology.  He stated that auditory 
hallucinations had improved but would still occur during 
flashbacks.  He was still paranoid; he felt that "they" 
might get rid of him by letting take a wrong medicine.  His 
GAF score was assessed to be 50.  It was noted that his 
anxiety due to PTSD was manageable and that his sadness would 
ameliorate with improved sleep.  

At his March 2000 local hearing, the veteran essentially 
reiterated that he suffered from symptoms of paranoia, weekly 
panic attacks, forgetfulness, auditory hallucinations, and 
nightmares.  He said he had no friends or family life, and 
that he was constantly arguing with his children.  He said he 
had thought about suicide but never actually attempted it.  
At the hearing, the veteran's spouse confirmed that the 
veteran did not get along wit his family, and that everybody 
stayed away from him.  She confirmed that he would have 
violent nightmares.  The veteran's representative concluded 
the hearing by confirming that the veteran was seeking a 100 
percent rating for PTSD.  

The veteran sought outpatient treatment for PTSD in October 
1999.  He reported feeling tired.  Objectively, he appeared 
alert, oriented, and cooperative, but he also seemed 
withdrawn and sluggish.  Reaction time was somewhat delayed.  
His affect was blunted, stable, and inappropriate.  He 
admitted derogatory or threatening voices telling him that he 
was being watched and to be careful.  He could not identify 
the source of the voice.  His mood was somewhat depressed and 
at times he felt worthless (but he denied thoughts of 
suicide).  He also denied thought broadcasting, alienation, 
or passivity.  He did admit to ideas of reference and to 
being paranoid.  His PTSD symptoms were noted to be active 
with nightmares, flashbacks, and intrusive thoughts.  His GAF 
score was assessed to be 45.  During a VA outpatient visit in 
February 2000, the veteran's depression was noted to be 
moderate with a worthless feeling, but he denied any suicidal 
ideation.  He also denied alcohol drinking.  His GAF score 
was assessed to be 50.  

During VA outpatient treatment in June 2000, the veteran 
appeared drowsy and tired.  His affect was constricted but 
stable.  Mood was somewhat depressed.  He denied feelings of 
worthlessness and hopelessness.  He admitted auditory 
hallucinations with derogatory in nature but denied distress 
from the voices.  Rather, intrusive thoughts and nightmares 
had been the cause of his stress.  He continued to attend 
group therapy.  His GAF score was assessed to be 50.  

The veteran underwent a VA PTSD examination in September 
2000.  His spouse accompanied him to the interview and 
objectively verified witnessing the veteran experiencing 
flashbacks, in which he would act out in response to internal 
stimuli at least twice a week.  The veteran reported having 
nightmares three to four times a week, which often involved 
seeing little children being burned.  He said he would wake 
up drenched in sweat as a result of those nightmares.  In 
addition to re-experiencing traumatic events, he described 
active avoidance of people, places and activities that 
reminded him of his military experiences.  For example, on 
holidays he avoided attending any of the ceremonies that 
commemorated military experiences.  He also expressed 
decreased interest in the things he used to enjoy and had 
been detached and isolated from others.  

During the examination, the veteran displayed a restricted 
and blunted affect.  He admitted to a sense of foreshortened 
future.  Finally, he displayed symptoms of increased arousal 
including insomnia, severe irritability and anger, and an 
exaggerated startle reflex.  His wife described his anger and 
irritability as one of his more disabling symptoms, and that 
this had caused distress within the family.  The veteran's 
insomnia was "pretty severe as well," with him frequently 
experiencing only two to three hours of sleep.  The examiner 
noted that while the veteran had experienced auditory 
hallucinations and paranoia, such symptoms were not typically 
attributable to PTSD.   The veteran's marriage of 33 years 
continued, and his relationship with this three children was 
described as "distant" (largely due to his irritability and 
anger).    

Upon examination, the veteran was noted to be casually 
dressed and appropriately groomed.  He was cooperative but 
largely detached.  During the interview, he displayed limited 
eye contact.  He spoke with a soft voice with a regular rate.  
He described his mood as depressed and his affect was very 
blunted and congruent.  Thought process was goal directed and 
thought content revealed no current suicidal or homicidal 
ideation.  He did endorse auditory hallucinations and 
paranoia, although these symptoms had improved with 
antipsychotic medication.  Cognitively, he was alert and 
fully oriented.  His long-term memory appeared intact and 
insight and judgment were fair.  The veteran was assessed as 
having PTSD and psychotic disorder NOS (manifested by 
auditory hallucinations and paranoia), with a GAF score for 
PTSD assessed to be 50.  The examiner further noted that the 
veteran suffered from a chronic disabling condition which 
impaired his social and occupational functioning.  The 
examiner noted that if the veteran's GAF score ever reached a 
level as high as 75, this would be somewhat atypical but not 
inconsistent with either of his psychiatric diagnoses.  

The claims file includes VA records which confirm that the 
veteran participated in individual counseling and group 
therapy between April 1997 and April 2001.

The veteran sought VA outpatient treatment in January 2001.  
It was noted that he had had a good time during the recent 
holidays and that his PTSD symptoms had been manageable 
through group therapy and by taking medication.  However, 
nightmares, intrusive thoughts, and flashbacks remained major 
symptoms.  He said he still heard mumbling voices, but they 
were not malignant in nature.  His affect was constricted by 
stable.  Mood was depressed, but no lethal thoughts or 
worthless feelings were expressed.  His reality testing was 
fair, and there was no confusion or disorientation.  His 
anxiety level was still severe.  Concentration ability and 
vague paranoid feelings remained problematic.  The GAF score 
was assessed to be 50.

During a VA outpatient visit in July 2001, the veteran's PTSD 
symptoms were noted to be still active without significant 
change.  Nightmares, insomnia, intrusive thoughts were the 
main psychopathology.  He still experienced auditory 
hallucinations which appeared to be related with episodes of 
flashbacks.  Paranoid thoughts were vague but appeared to 
consist more of fear than systemized delusions.  However, the 
veteran showed good reality testing, and no bizarre thoughts 
were noted.  His depression had fluctuated but recently he 
had been isolating himself and avoiding socialization.  He 
claimed that the best way to manage stress was to be alone.  
He denied thoughts of self harm, although he had had such 
thoughts on and off in the past.  The veteran's GAF score was 
noted to be 50, but his social and industrial capacity was 
noted to be less than 40.   

During a November 2001 outpatient visit, the veteran's 
symptoms (nightmares, intrusive thoughts, and occasional 
flashbacks) remained with no genuine change.  However, his 
insomnia had improved.  One main problem was a short temper; 
the veteran admitted to frequently losing control of his 
anger, even toward his wife.  He denied any physical violence 
but admitted to having thrown furniture at times.  He denied 
having any lethal thoughts, drinking alcohol, or abusing 
street drugs.  He was alert, withdrawn (avoiding direct eye 
contact) and depressed.  He said he still heard mumbling 
voices and felt paranoid, but his reality testing and sense 
were intact.  Once again, his GAF score was noted to be 50, 
but his social and industrial capacity was noted to be less 
than 40.   

Throughout the course of this appeal, the veteran has 
routinely sought VA outpatient treatment (including group 
therapy) for his PTSD symptoms.  In his written statements 
and oral testimony, he has consistently reported outbursts of 
anger, nightmares about Vietnam, anxiety attacks, avoidance 
of people, flashbacks, feelings of paranoia, and even 
auditory hallucinations.  During his VA examinations, he has 
routinely presented with a paranoid demeanor, monotone 
speaking style, and subdued attitude.  His wife (at hearings 
and examinations) has essentially confirmed the veteran's 
reported symptoms.  

However, since filing his claim for service connection for 
PTSD, the veteran has routinely denied having suicidal or 
homicidal thoughts.  Although family relations have been 
strained at times, he has remained married for over three 
decades and he has maintained at least some contact with his 
children.  He has consistently attended church and has even 
led devotions. He has never undergone psychiatric 
hospitalization.  At VA examinations, he has consistently 
appeared adequately dressed, hygienic, oriented, and at least 
passively cooperative.  While he has been routinely assessed 
as having GAF scores of 50 (which, according to the DSM-IV, 
reflect "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)"), there is no 
objective evidence on which to base a rating higher than 50 
percent since the initial grant of service connection.  This 
is because the medical evidence simply does not reflect the 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships which would merit a 70 percent rating under 
Diagnostic Code 9411.  To the extent that the veteran has 
been noted to have paranoia and auditory hallucinations, 
these symptoms have been related by a VA examiner (as 
detailed in the September 2000 examination report) to 
psychotic disorder NOS, a condition which has not been 
service connected.    

Thus, a rating in excess of 50 percent for PTSD, since the 
initial grant of service connection, is not warranted.  While 
the Board has considered the doctrine of benefit of doubt, 
the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2002).  

III. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326 (2002).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claims for initial ratings in excess of 10 
percent for a left hernia disability and in excess of 50 
percent for PTSD did not require a particular application 
form.  Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
The veteran was sent rating decisions in September 1994, 
April 1995, December 1995, August 1998, and May 1999, 
statements of the case in September 1994 and July 1999,  
supplemental statements of the case in January 1995, June 
2001, and April 2002, a Board remand in October 1997, and 
development letters in November 1997, March 2001 (which 
specifically discussed the veteran's and VA's respective 
duties under the VCAA) and August 2001.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether increased ratings could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claims for higher 
initial ratings.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, the RO has 
obtained numerous VA, Vet Center, and private treatment 
records.  There is no indication that there are any 
outstanding medical records pertinent to the veteran's 
claims. 

The veteran also testified at a local hearing in December 
1994, at a Travel Board hearing in October 1996, and at 
another local hearing in March 2000.  In an October 2002 
letter, the veteran was advised that the Board member before 
whom he testified in October 1996 had retired, and he was 
provided the opportunity to request a new hearing before 
another Board member.  However, subsequently in October 2002, 
the veteran indicated in writing that he did not want an 
additional hearing. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent VA examinations 
in August 1994, October 1997, February 1999, and September 
2000.  The reports of these examinations have been obtained 
and reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case yet again to the RO, 
or to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left inguinal hernia disability is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




		
	Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

